Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-3, 5-14, and 16-22 have been examined and rejected. This Office action is responsive to the amendment filed on 11/15/2021, which has been entered in the above identified application.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-14, and 16-20 are rejected under AIA  35 U.S.C §103 as being unpatentable over Hameed et al. (US 20160063560 A1, hereinafter Hameed) in view of Yan et al. (US 20180060749 A1, hereinafter Yan).


As to independent claims 1, 12, and 19, Hameed teaches a computer-implemented method (paragraph [0002], the present application relates generally to the processing of data, and, in various example embodiments, to systems, methods, and computer program products for accelerating the engagement of a potential buyer in a buying cycle based on big data analytics) comprising: 
accessing a data structure representing a communication decision tree configured to dynamically define individual trajectories through the communication decision tree using a machine-learning technique to indicate a series of communication specifications, the communication decision tree including a set of branching nodes, each branching node of the set of branching nodes corresponding to an action point configured to identify a direction for a given trajectory (paragraph [0041], In certain example embodiments, the best communication channel to be used for user 202 may be determined based on a decision tree model of past channel activity. Examples of data utilized by the model for selecting the optimal communication channel for the user 202 are a number of email message openings, a click-through rate (e.g., associated with email messages), a number of form submissions from a website);
detecting, at a first time, that a trajectory through the communication decision tree has reached a first branching node of the set of branching nodes, the trajectory being associated with a particular user (paragraph [0041], Examples of communication channels are types of media such as InMails, emails, ads, YouTube videos, articles, blog posts, targeted messages when users log into a website, etc; user logging into a website is that the user has reached the first branching node of the decision tree);
in response to the detecting that the trajectory has reached the first branching node (paragraph [0041], Examples of communication channels are types of media such as InMails, emails, ads, YouTube videos, articles, blog posts, targeted messages when users log into a website, etc; user logging into a website is the action to be responded):
(paragraph [0041], the best communication channel to be used for user 202 may be determined using a logistic regression model of channel effectiveness. In certain example embodiments, the best communication channel to be used for user 202 may be determined based on a decision tree model of past channel activity; user past channel activity is the first user data);
retrieving one or more particular user attributes associated with the particular user (paragraph [0041], Examples of data utilized by the model for selecting the optimal communication channel for the user 202 are a number of email message openings, a click-through rate (e.g., associated with email messages), a number of form submissions from a website, a number of a webinar registrations or attendances, a number of seminar or tradeshow registrations or attendances, a number of social media clicks, mentions, shares, or likes; a number of email message openings, a click-through rate are the particular user attribute);
applying the first machine-learning model configured with the first learned data to the one or more particular user attributes to identify one or more first communication specifications for the particular user, wherein identifying the one or more first communication specifications includes selection of a particular type of communication channel from amongst a set of types of communication channels (paragraph [0041], Examples of data utilized by the model for selecting the optimal communication channel for the user 202 are a number of email message openings, a click-through rate (e.g., associated with email messages), a number of form submissions from a website, a number of a webinar registrations or attendances, a number of seminar or tradeshow registrations or attendances, a number of social media clicks, mentions, shares, or likes; the optimal communication channel for the user 202 is the identified first communication specification; email, website are different types of communication channels); and 
causing first content to be transmitted to a user device associated with the particular user in accordance with the one or more first communication specifications, wherein causing the first content to be transmitted includes causing the first content to be transmitted across a communication channel of the particular type of communication channel (paragraph [0041], Examples of communication channels are types of media such as InMails, emails, ads, YouTube videos, articles, blog posts, targeted messages when users log into a website, etc. In some example embodiments, the best communication channel to be used for user 202 may be determined using a logistic regression model of channel effectiveness; the user logged in website content is the first content);
retrieving second learned data generated as a result of training a second machine-learning model using second user data, wherein the second user data include at least some user attributes not included in the first user data, wherein the second learned data include a second set of values of one or more parameters of the second machine-learning model, and wherein the second set of values are different from the first set of values (paragraph [0094], The identifying of the particular product or service may be based on a third subset of the second set of data and a decision tree model.  the third subset of the second set of data includes at least one of a department identifier associated with a current job of the one or more members, …, a past purchase of the product or service by the one or more members, a past purchase of a different product or service in the business unit by the one or more members; the identifying of the particular product is the second set of values, which is different from the user’s channel activity data); 
applying the second machine-learning model configured with the second learned data to the one or more particular user attributes to identify one or more second communication specifications (paragraph [0094], The identifying of the particular product or service may be based on a third subset of the second set of data and a decision tree model; the third subset is the second communication specification); and 
causing second content to be transmitted to the user device in accordance with the one or more second communication specifications (paragraph [0097], presenting the item of digital content to the particular member includes analyzing the third set of data using a decision tree model. The third set of data, in some instances, includes at least one of a number of unsubscribes associated with one or more communication channels).
Hameed does not teach:
detecting, at a second time that is after the first time, that the trajectory through the communication decision tree has reached a second branching node of the set of branching nodes; and
in response to the detecting that the trajectory has reached the second branching node, provide second user data.

detecting, at a second time that is after the first time, that the trajectory through the communication decision tree has reached a second branching node of the set of branching nodes (paragraph [0049], The user may choose selectable interview 640 to view more details associated with the generated content 620 being presented; user selecting selectable interview 640 is subsequent action as the second branching node); and
in response to the detecting that the trajectory has reached the second branching node, provide second user data (paragraph [0049], The user may choose selectable interview 640 to view more details associated with the generated content 620 being presented; selecting selectable interface 640 may redirect the user to a webpage with the full details of all the jobs available for the user; user selecting 640 is the second branching node, the webpage with the full details of all the jobs is the second user data).
Since Hameed teaches a method of providing content to a user based on machine learned user profile, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Yan, as the prior arts are in the same application field of machine learning user profile based content recommendation, and Yan further teaches website user further action leading to further web content. By incorporating Yan into Hameed would improve the integrity of Yan’s system by allowing to redirect the user to a webpage with the full details of all the jobs available for the user (Yan, paragraph [0049]).


As to dependent claims 2, 13, and 20, the rejection of claim 1 is incorporated. Hameed teaches the method of claim 1, wherein the first machine-learning model corresponds to a regression model, and wherein the second machine-learning model  corresponds to a same or different regression model (paragraph [0038], engagement accelerating system 400, using a logistic regression model, generates an engagement index pertaining to one or more users to determine the level of engagement of each user (e.g., disengaged user, moderately engaged user, or fully engaged user); paragraph [0041], the best communication channel to be used for user 202 may be determined using a logistic regression model of channel effectiveness. In certain example embodiments, the best communication channel to be used for user 202 may be determined based on a decision tree model of past channel activity; first learning model is the model to determine the communication channel; paragraph [0094], The identifying of the particular product or service may be based on a third subset of the second set of data and a decision tree model; the second learning model is the model to determine the particular product or service).


As to dependent claims 3, 14, and 21, the rejection of claim 1 is incorporated. Hameed teaches the method of claim 1, wherein the first learned data is generated based on: 
generating an output indicative of a probability that the trajectory will reach a particular action node represented in the communication decision tree when a particular communication technique is implemented (paragraph [0038], engagement accelerating system 400, using a logistic regression model, generates an engagement index pertaining to one or more users to determine the level of engagement of each user (e.g., disengaged user, moderately engaged user, or fully engaged user); and
determining, based on the output and one or more trajectory-routing constraints, whether to implement the particular communication technique with respect to the trajectory, the one or more first communication specifications being identified based on the determination (paragraph [0041], the best communication channel to be used for user 202 may be determined using a logistic regression model of channel effectiveness. In certain example embodiments, the best communication channel to be used for user 202 may be determined based on a decision tree model of past channel activity).

As to dependent claims 5, 16, and 22, the rejection of claim 1 is incorporated. Hameed teaches the method of claim 1, wherein identifying the one or more first communication specifications includes identifying a time within a time range, and wherein causing the first content to be transmitted in accordance with the one or more first communication specifications includes causing the first content to be transmitted at the identified time (paragraph [0042], The engagement accelerating system 400 may determine the optimal time of communication 210 (e.g., time of communication 2) to present the content item 206 to the user 202. The user 202 may have a pattern of consuming content (e.g., the user 202 reads emails at 9 a.m. every morning). The engagement accelerating system 400 may identify the time of day, the day of the week, or both, when it is best to present content to the user 202 to increase the likelihood that the user 202 may read or interact with the presented content; the optimal time of communication 210 is the first communication specification).

As to dependent claims 6, and 17, the rejection of claim 1 is incorporated. Hameed teaches the method of claim 1, wherein the detecting that the trajectory through the communication decision tree has reached the first branching node includes detecting that: 
a communication that includes an address or number associated with the particular user has been received from the user device; or an email previously transmitted to the address associated with the particular user has been opened (paragraph [0041], Examples of communication channels are types of media such as InMails, emails, ads, YouTube videos, articles, blog posts, targeted messages when users log into a website, etc; user logged in a website is an address associated with the user);

As to dependent claims 7, and 18, the rejection of claim 1 is incorporated. Yan teaches the method of claim 1, wherein the detecting that the trajectory through the communication decision tree has reached the second branching node includes detecting that a webpage associated with a particular domain has been requested by the user device (paragraph [0049], The generated content 620 being presented may be a shortened version of the information available to the user, selecting selectable interface 640 may redirect the user to a webpage with the full details of all the jobs available for the user).

As to dependent claim 9, the rejection of claim 1 is incorporated. Yan teaches the method of claim 1, further comprising, in response to detecting that the trajectory has reached the second branching node:
identifying at least one new user attribute associated with the particular user, wherein the one or more second communication specifications are identified further based on the at least one new user attribute (paragraph [0049], The push notification includes selectable interface 630 and 640, where the selectable interface 630 allows the user to view more similar jobs to the ones being presented to the user at generated content 620; selecting 630 identifies user’s interest).

As to dependent claim 10, the rejection of claim 1 is incorporated. Hameed teaches the method of claim 1, wherein a target group of communication recipients includes the particular user, and wherein the first or second machine-learning model is configured to perform training based on extents to which trajectories corresponding to at least part of the target group of communication recipients satisfied one or more predefined trajectory objectives (paragraph [0041], the best communication channel to be used for user 202 may be determined using a logistic regression model of channel effectiveness. In certain example embodiments, the best communication channel to be used for user 202 may be determined based on a decision tree model of past channel activity; first learning model is the model to determine the communication channel; paragraph [0094], The identifying of the particular product or service may be based on a third subset of the second set of data and a decision tree model; the second learning model is the model to determine the particular product or service; paragraph [0029], Social graphs may be digital representations of online communities to which a user belongs, often including the members of such communities).

As to dependent claim 11, the rejection of claim 1 is incorporated. Yan teaches the method of claim 1, wherein detecting that the trajectory has reached the second branching node includes:
detecting that a threshold amount of time has passed since a last communication to the particular user;
detecting that the particular user interacted with a last communication to the particular user (paragraph [0049], The user may choose selectable interview 640 to view more details associated with the generated content 620 being presented; selecting selectable interface 640 may redirect the user to a webpage with the full details of all the jobs available for the user); and/or 
detecting that the particular user interacted with target content irrespective of whether such interaction with the target content was a result of a last communication to the particular user.

Claim 8 is rejected under AIA  35 U.S.C §103 as being unpatentable over Hameed et al. (US 20160063560 A1, hereinafter Hameed) in view of Yan et al. (US 20180060749 A1, hereinafter Yan) and in view of Lakshana et al. (US 20130346259 A1, hereinafter Lakshana).

claim 8, the rejection of claim 1 is incorporated. Hameed teaches the method of claim 1, with each of first user data and the second user data paragraph [0042], The engagement accelerating system 400 may determine the optimal time of communication 210 (e.g., time of communication 2) to present the content item 206 to the user 202. The user 202 may have a pattern of consuming content (e.g., the user 202 reads emails at 9 a.m. every morning); the optimal time of communication 210 is the second learned data; the user’s pattern of consuming content is the second set of values).
	Hameed/Yan does not teach user data includes anonymized or partially anonymized data.
	Lakshana teaches user data includes anonymized or partially anonymized data (paragraph [0014], users can be provided the opportunity to opt-out of having information (e.g., personal information, sensitive information, location information, etc.) collected and/or shared with servers, devices, or applications. Moreover, embodiments can anonymize data collected from respective users).
Since Hameed/Yan teaches a method of providing content to a user based on machine learned user profile, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate user data includes anonymized or partially anonymized data, as taught by Lakshana, as the prior arts are in the same application field of decision tree based user data collection, and Lakshana further teaches anonymized data. By incorporating Lakshana into Hameed/Yan would expand the utility of Hameed/Yan’s system by allowing anonymize data collected from respective users (Lakshana, paragraph [0014]).

Response to Arguments
	The Examiner acknowledges the Applicant’s amendments to claims 1-3, 10, 12-14, and 19-20, and addition of claims 21-22.
	Regarding amended claims, applicant’s prior art argument have been fully considered but are moot in view of the new grounds of rejection presented above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Q.W./

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143